Citation Nr: 0013695	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-18 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of malaria.

2.  Entitlement to service connection for residuals of a 
motorcycle accident, to include a head injury, claimed as 
secondary to service-connected residuals of malaria and as 
due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.  He served in Vietnam and his decorations include the 
Combat Infantryman Badge.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an increased (compensable) 
evaluation was denied for residuals of malaria.  

This claim also comes before the Board from an April 1997 
decision of the Nashville RO, in which service connection was 
denied for night sweats and fainting spells as a result of 
exposure to Agent Orange.  This claim was subsequently framed 
as service connection for status post head injury with left 
hemiparesis and fainting spells as secondary to service-
connected disability of malaria.  Based on the contentions by 
the veteran which are of record, the Board is of the opinion 
that this claim is more appropriately framed as entitlement 
to service connection for residuals of a motorcycle accident, 
to include a head injury, claimed as secondary to service-
connected residuals of malaria and as due to Agent Orange 
exposure.  This claim will be remanded to the RO for the 
issuance of a Statement of the Case in accordance with the 
holding in Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  In February 1997, the RO denied an increased 
(compensable) evaluation for residuals of malaria, and there 
is no indication from the record that the veteran had 
submitted a claim for such benefits.  

2.  In a VA Form 9 received in February 1997 (which was 
accepted as a notice of disagreement), the veteran indicated 
that he was not requesting an increase for malaria, but he 
was requesting benefits for disabilities claimed as secondary 
to malaria.

3.  In a VA Form 9 dated May 1997 (accepted as a substantive 
appeal), the veteran again indicated that he was not 
requesting service-connected compensation for malaria, but 
for what resulted after having malaria.  

4.  The appellant's contentions indicate his desire not to 
continue an appeal with regard to a claim for an increased 
(compensable) evaluation for malaria.  


CONCLUSION OF LAW

The issue of the entitlement to an increased (compensable) 
evaluation for malaria has been withdrawn and no allegation 
of error of fact or law remains.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that in March 1985, service connection 
was granted for residuals of malaria with the assignment of a 
zero percent (noncompensable) evaluation.  In September 1996, 
the RO received a VA Form 21-526 in which the veteran 
indicated that he wished to claim benefits for headaches and 
passing out spells related to service-connected malaria.  In 
a letter accompanying the Form 21-526, the veteran stated 
that he was claiming compensation for Agent Orange 
entitlement due to headaches and passing out (seizures) 
resulting from service-connected malaria which he contracted 
while serving on active duty in Vietnam.  The veteran 
asserted that malaria caused black out spells which led to an 
automobile accident in 1979 which left him completely 
disabled.  

By letter dated November 1996, the veteran was informed that 
a similar claim had been the subject of a prior final 
decision and that he must submit new and material evidence if 
he wished to reopen such a claim.  He was also informed that 
his claim for Agent Orange residuals was under consideration.

In February 1997, the RO issued a rating decision denying an 
increased evaluation for residuals of malaria.  In a VA Form 
9 dated February 1997, the veteran stated that he was not 
requesting an increase for malaria, but that he was 
requesting a percentage for disabilities sustained in an 
automobile accident which was caused by fainting spells and 
other residuals of malaria.  (emphasis added) 

The RO apparently accepted this VA Form 9 as a notice of 
disagreement, and in April 1997 the veteran was furnished 
with a Statement of the Case regarding the issue of an 
increased evaluation for residuals of malaria.  

In a VA Form 9 dated May 1997, which was apparently accepted 
as a substantive appeal, the veteran again indicated that he 
was not requesting service-connected compensation for 
malaria, but for what resulted after having malaria.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In the Board's 
view, the record clearly indicates that there remain no 
allegations of errors of fact or law for appellate 
consideration and as a result, the appeal with regard to the 
issue of an increased rating for residuals of malaria has 
been effectively withdrawn.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.  



REMAND

The Board notes that in various statements beginning in 1996, 
the veteran has indicated his desire to reopen a claim for 
service connection for residuals of a 1979 motorcycle 
accident, to include left-sided hemiparesis with resulting 
impairment of his arms and legs.  It is the veteran's belief 
that this accident was caused by fainting spells, headaches, 
and a seizure disorder related to the service-connected 
residuals of malaria which he contracted while on active duty 
in 1979.  In the alternative, he has also suggested that the 
fainting spells, headaches, and seizure disorder are the 
result of Agent Orange exposure during his period of active 
service.  It appears that the RO reopened these claims (which 
had been previously denied in a final decisions dated March 
1985 and March 1986), as decisions on the merits were issued 
in April 1997 and July 1998.  

The April 1997 decision denied service connection for night 
sweats and fainting spells as a result of Agent Orange 
exposure, and thereafter, the veteran submitted a timely 
notice of disagreement in May 1997, at which time he 
reiterated the contentions made regarding his claim for 
benefits for the residuals of a 1979 motorcycle accident.  On 
re-examination of the veteran's file, the RO issued another 
decision in July 1998 which denied service connection for 
status post head injury with left hemiparesis and fainting 
spells as secondary to service-connected malaria.  In light 
of the veteran's repeated and consistent contentions, the 
Board is of the opinion that the April 1997 and July 1998 
decisions represent the same claim, despite the fact that the 
different legal theories propounded by the veteran were 
discussed in separate rating decisions.  

Thus, the Board is of the opinion that it is more appropriate 
to frame the issue on appeal as entitlement to service 
connection for residuals of a motorcycle accident, to include 
a head injury, claimed as secondary to service-connected 
residuals of malaria and as due to Agent Orange exposure.  
The veteran's May 1997 statement disagreeing with the April 
1997 decision has been accepted as a timely notice of 
disagreement regarding the issue as it is now framed; 
however, the record indicates that a Statement of the Case 
has not been furnished to the veteran regarding this issue.  
In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
Court of Appeals for Veterans Claims indicated that in such 
cases, the claim must be returned to the RO in order to 
ensure compliance with due process considerations through the 
issuance of a Statement of the Case.

Accordingly, the instant claim is REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
with a Statement of the Case with regard 
to the issue of entitlement to service 
connection for residuals of a motorcycle 
accident, to include a head injury, 
claimed as secondary to service-connected 
residuals of malaria and as due to Agent 
Orange exposure.  The veteran should be 
advised of the necessity of perfecting 
this appeal by filing a timely 
substantive appeal.  If the veteran does 
not submit a timely or adequate 
substantive appeal, the appeal will be 
dismissed.

2.  The veteran is reminded that he has a 
duty to submit a well grounded claim, 
which includes evidence of a current 
disability, evidence of incurrence or 
aggravation of a disease or injury in 
service, and evidence of a nexus, or 
link, between the in-service disease or 
injury and the current disability.  In 
cases where service connection is claimed 
on a secondary basis, evidence that the 
claimed disability is proximately due to 
or the result of a service-connected 
disability is also required. 

3.  The veteran is informed that if there 
is evidence that malaria or Agent Orange 
influenced the accident, he must submit 
that evidence.  It is suggested that he 
submit a copy of the accident report.

4.  The record includes a VA Form 9, 
dated February 1997, in which the veteran 
requested a Board hearing in conjunction 
with this claim.  In a subsequent Form 9, 
however, he indicated that he did not 
desire a hearing before the Board.  The 
veteran is reminded that he may request a 
hearing in conjunction with this appeal, 
if he so chooses.  

5.  The veteran is hereby notified that a 
properly executed power of attorney in 
favor of the American Legion is currently 
of record and that his statements on the 
February 1997 Form 9 do not constitute an 
effective release of that organization as 
his representative.  The veteran is 
reminded that if he wishes to appoint a 
new accredited representative, he must do 
so by properly executing a new power of 
attorney.  

This claim should be returned to the Board, as appropriate, 
upon compliance with the requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



